           Case 4:20-cv-00175-MHC Document 1 Filed 07/23/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION


KIMBERLY GRIFFITH,                       )
                                         )
                            Plaintiff,   )
                                         )
vs.                                      )     No.:
                                         )
OVER EASY NUMBER VII, L.P.,              )
                                         )
                          Defendant.     )


                                  COMPLAINT

      Pursuant to Section 216(b) of the Fair Labor Standards Act (FLSA), Plaintiff

files this lawsuit against Defendant and alleges the following:

      1.      The Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. Section 1331.

      2.      Defendant is a Tennessee limited partnership with its principal

address at 5601 Mountain Breeze Drive, Chattanooga, Tennessee, 37421-7414.

Its registered agent for service of process in Georgia is Pam Green, 566 Georgia

Highway 53, Calhoun, Georgia, 30701.

      3.      Defendant is a franchisee that operates Huddle House Restaurants

located in Georgia and other states.
           Case 4:20-cv-00175-MHC Document 1 Filed 07/23/20 Page 2 of 4




      4.       Plaintiff was employed by Defendant as a general manager at its

Huddle House restaurant located in Trenton, Georgia from April of 2018 through

June 27, 2020.

      5.      While Plaintiff was employed by Defendant as a general manager, she

routinely worked well over forty hours a week for which was not payed overtime

compensation of one and one-half times her regular rate of pay.

      6.      Rather than paying Plaintiff overtime wages, Defendant payed

Plaintiff a salary of $575.00 every week, and $1,150.00 every two weeks,

regardless of how many overtime hours she worked.

      7.      Defendant is an "employer" of Plaintiff as defined by Section 203(d)

of the FLSA.

      8.      Plaintiff is an "employee" of Defendant as defined by Section

203(e)(1) of the FLSA.

      9.      Defendant is an enterprise engaged in commerce or in the production

of goods for commerce as defined by Section 203(s)(1) of the FLSA. Defendant

has annual gross volume of sales which exceed $500,000.00.

      10.     The minimum wage and overtime provisions of the FLSA set forth in

Sections 206 and 207, respectively, apply to Defendant.

      11.     Pursuant to Section 207(a)(1) of the FLSA, Defendant was required to



                                        2
        Case 4:20-cv-00175-MHC Document 1 Filed 07/23/20 Page 3 of 4




pay Plaintiff overtime pay at a rate of one and one-half times her regular rate of

pay for all hours worked over 40 during a workweek.

      12.    Defendant’s failure to pay Plaintiff overtime wages of one and one-

half times her regular rate of pay for all overtime hours worked is a violation of

Section 207(a)(1) of the FLSA.

      13.    Pursuant to Section 216(b) of the FLSA, Defendant is liable to

Plaintiff for overtime back pay.

      14.    In addition to the amount of unpaid overtime wages owing to Plaintiff,

Plaintiff is also entitled to recover an equal amount of liquidated damages pursuant

to 29 U.S.C. § 216(b).

      15.    Plaintiffs is entitled to an award of attorney’s fees and costs pursuant

to 29 U.S.C. § 216(b).

                                   Prayer for Relief

      WHEREFORE, Plaintiff prays for a judgment against Defendant for

damages that include the following:

      (a) overtime back pay;

      (b) liquidated damages in an amount equal to her overtime back pay;

      (c) interest;

      (d) reasonable attorney’s fees and costs; and



                                           3
  Case 4:20-cv-00175-MHC Document 1 Filed 07/23/20 Page 4 of 4




(e) all other general legal and equitable relief to which she may be entitled.



                                 Respectfully submitted,


                                 /s/ R. Scott Jackson, Jr.
                                 R. Scott Jackson, Jr., #387630
                                 4525 Harding Road, Suite 200
                                 Nashville, TN 37205
                                 (615) 313-8188
                                 (615) 313-8702 (facsimile)
                                 rsjackson@rsjacksonlaw.com


                                 /s/ John McCown
                                 John McCown, GA Bar #486002
                                 Warren & Griffin, P.C.
                                 300 West Emery Street, Suite 108
                                  Dalton, GA 30720
                                 (706) 529-4878
                                 (706) 529-3890 (facsimile)
                                 john.mccown@warrenandgriffin.com

                                 Attorneys for Plaintiff




                                   4
